DETAILED ACTION
This action is responsive to the application filed on September 13, 2021, which is a continuation of 16/691,551 filed on November 21, 2019, now US Pat. No. 11,119,747.
The preliminary amendment dated October 29, 2021 has been acknowledged and considered.
Claim 1 has been canceled. Claims 2-22 have been newly added.
Claims 2-22 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings
The drawings filed on September 13, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated October 05, 2021 and July 15, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/691,551 filed on 08/14/2019, now US Pat. No. 11,119,747. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  	The abstract of the disclosure is objected to because includes phrases such as “The present disclosure…”.  Correction is required.  See MPEP § 608.01(b) C. “It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.”

Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 1, amend as follow “A system, comprising:”
In line 2, amend as follow “a non-transitory memory storing instructions; and”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 2, 12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 11,119,747. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 11,119,747
Claim 2
2. A system, comprising a non-transitory memory storing instructions; a processor configured to execute the instructions to cause the system to perform operations comprising: receiving, via a network connection, a request for the execution of an action in the system based on a user interaction with a chatbot; verifying, of data used for executing a command based on the action requested; in response to the verifying, triggering a job for the action requested using the command; and communicating with a centralized server for facilitating completion of the action requested.
Claim 1
1. A system comprising: a non-transitory memory storing instructions; and a processor configured to execute instructions to cause the system to perform operations comprising: collecting, via a communication platform using a system chat bot, information regarding a code release command made via the communication platform; detecting, from the information, a request for a ticket generation for deploying a code by the system chat bot; determining ticket attributes based in part on the request detected using the system chat bot and one or more production scripts, wherein the ticket attributes comprise a requirement for a testing and a validating of the code prior to deploying the code; iterating a data deployment process on the code for deployment at a staging environment and a production environment based on the ticket attributes; and deploying the code for a production of the code.
Claim 12
Claim 9
Claim 21
Claim 16



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 12-13 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsen (US Pub. No. 2020/0285528).
   	With respect to claim 2 (new), Olsen teaches a system, comprising  	a non-transitory memory storing instructions;   	a processor configured to execute the instructions to cause the system to perform operations comprising:   		receiving, via a network connection, a request for the execution of an   	action in the system based on a user interaction with a chatbot (see paragraph [0011], the chatbot may operate as a component of or as a stand-alone digital assistant. For example, the chatbot may function to convert user input to the chatbot into commands to an API of a separate application. The chatbot may also communicate outputs from the API of the separate application to the chatbot user through the chatbot interface, such as a web chat application interface visible to users. See paragraphs [0020]-[0022], [0039], [0041] and figures 1-2 (and related text), the chatbot 104 may accept input 106 from a user. The input 106 may be text and/or voice fed into the user interface of the chatbot 104 from a user. The chatbot 104 may be configured to communicate with the user in a conversational manner. For examples, the chatbot 104 may accept input 106 in a natural language format and/or generate outputs to the user in a natural language format).   		verifying, of data used for executing a command based on the action   	requested (see paragraph [0014], chatbots that may be able to receive and transform regular language inputs received from a user to actionable outputs understandable by a plurality of different APIs without a corresponding plurality of extensions to the chatbot hard coding in such transformations to the chatbot. Likewise, examples of the present disclosure may be able to transform outputs from the API into natural language outputs presentable to the user by the chatbot, again without the corresponding plurality of extensions to the chatbot hard coding in such transformations to the chatbot. For example, examples of the present disclosure may parse a documentation configuration reference of an API to find a match between language features in an input and language features declared in the documentation configuration reference to determine that the API supports the input and/or to execute an action according to a mapping declared by the documentation configuration reference of the API as corresponding to the matching language feature. See paragraph [0041] and figures 1-2 (and related text), the chatbot 104 may parse the documentation configuration reference 102 of an API 108 to identify a mapping 112-1 . . . 112-N that corresponds to the language feature identifiers 110-1 . . . 110-N that matches a portion of the natural language input 106. For example, the chatbot 104 may parse the documentation configuration reference 102 of an API 108 and identify that a first language feature identifier 110-1 matches a portion of the natural language input 106 that the user input to the chatbot 104. The chatbot 104 may parse the documentation configuration reference 102 of an API 108 and identify a first mapping 112-1 that corresponds to the first language feature identifier 110-1 matching a portion of the natural language input 106. For example, the chatbot may identify a first mapping 112-1 that declares an API path and an API operation corresponding to the first language feature identifier 110-1. The API path may specify an endpoint resource exposed by the API 108. The API operation may include an HTTP and/or non-HTTP method operation utilizable to access the API path).   		in response to the verifying, triggering a job for the action requested   	using the command (see figures 1-2 (and related text) and paragraph [0042], the chatbot 104 may execute the action 114 declared in the first mapping 112-1 that corresponds to the first language feature identifier 110-1 that matches a portion of the natural language input 106. For example, the chatbot 104 may determine the URL or the path to an operation to be performed at an endpoint resource of the API 108 and may utilize the declared path to access the endpoint resource and execute the operation. The chatbot 104, in some examples, may not be relying on objects or libraries within its own instructions to identify regular expressions in the natural language input and/or to determine actions corresponding to those regular expressions. Instead, the chatbot 104 may be relying on a parsing of the documentation configuration reference 102 and, more specifically, the language feature identifiers 110-1 . . . 110-N and their corresponding mappings 112-1 . . . 112-N to determine how to connect, interface, and/or communicate with an API 108. As such, a chatbot 104 may be genericized insofar as the chatbot 104 may be able to communicate with an array of APIs and even new APIs without updating and/or extending the chatbot 104 instructions) and   		communicating with a centralized server for facilitating completion   	of the action requested (see figure 4 and paragraphs [0022], [0024], [0030], [0060], [0062] [0069], [0103], first and second computing devices (e.g. server or cloud)).   	With respect to claim 3 (new), Olsen teaches wherein the action requested includes the execution of a code (see paragraphs [0013]-[0014], [0023], [0025], [0027], [0034], [0042], [0046], [0056], [0075] executing instructions/code/REST to perform the action).
   	With respect to claims 12-13, the claims are directed to a method that corresponds to the system recited in claims 2-3, respectively (see the rejection of claims 2-3 above).
	With respect to claim 22, the claim is directed to a non-transitory machine-readable medium that corresponds to the system recited in claim 2, respectively (see the rejection of claim 2 above; wherein Olsen also teaches such medium in claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. No. 2020/0285528) in view of Ghosh et al. (US Pub. No. 2020/0319879 – hereinafter Ghosh).  	With respect to claim 4 (new), Olsen is silent to disclose wherein the code is centrally tested and validated in the system.  	However, in an analogous art, Ghosh teaches wherein the code is centrally tested and validated in the system (see paragraph [0017], blueprinting platform 104 may provide an instruction to development project database 108 to cause a development project database 108 to instantiate a configuration. For example, blueprinting platform 104 may create a new configuration for a software development project for which a blueprint is to be generated. In this case, blueprinting platform 104 may cause resources to be allocated for a software development project, such as memory resources to store a package that blueprinting platform 104 is to generate, processing resources to execute test scripts that blueprinting platform 104 is to generate, and/or the like. See paragraphs [0031], [0084], blueprinting platform 104 may execute the test script to validate that code of the software development project (e.g., automatically generated code, user generated code, and/or the like) matches the functional blueprint, the technical blueprint, and/or the like).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by centrally testing and validating the code as suggested by Ghosh, as Ghosh would validate that code of the software development project (e.g., automatically generated code, user generated code, and/or the like) matches the functional blueprint, the technical blueprint, and/or the like.  	  	With respect to claim 6 (new), Olsen is silent to disclose wherein the system includes a centralized server and production environment.  	However, in an analogous art, Ghosh teaches wherein the system includes a centralized server and production environment (see paragraph [0032], staging and production environments).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by using a centralized server and a production environment as suggested by Ghosh, as Ghosh would enhance the steps of development by using these environments to identify components of a specific project. 	With respect to claim 7 (new), Olsen is silent to disclose wherein the chatbot is a centralized software application executable during at least one of an orchestration, deployment, and release of code.  	However, in an analogous art, Ghosh teaches wherein the chatbot is a centralized software application executable during at least one of an orchestration, deployment, and release of code (see paragraphs [0016]-[0017], as further shown in FIG. 1B, and by reference number 156′, blueprinting platform 104 may provide a chatbot functionality to guide a user in providing information associated with the configuration inputs. For example, blueprinting platform 104 may use a natural language processing (NLP) functionality to analyze human language and provide answers, obtain information, and/or the like by communicating with a user using textual communications, audio communications (e.g., by using a text-to-speech generator and/or a speech-to-text generator), video, and/or the like. In this case, blueprinting platform 104 may process a natural language question by a user to determine an intent, a semantic meaning, and/or the like, and to detect a corresponding response in a data structure storing responses corresponding to a set of possible questions. In this case, blueprinting platform 104 may provide a natural language response, thereby reducing a technical difficulty in using blueprinting platform 104 to generate a blueprint and reducing a need to provide large help files, which may waste memory resources to store and/or network resources to transmit).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by using a chatbot which is a centralized software application as suggested by Ghosh, as Ghosh would enhance the steps of development by guiding a user in providing information associated with the configuration inputs.	  	With respect to claims 14 and 16-17, the claims are directed to a method that corresponds to the system recited in claims 4 and 6-7, respectively (see the rejection of claims 4 and 6-7 above).

Claims 5, 9, 11, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. No. 2020/0285528) in view of Bijani et al. (US Pub. No. 2019/0026085 – hereinafter Bijani – IDS 10/05/2021).  	With respect to claim 5 (new), Olsen is silent to disclose wherein a new application is deployed in an iterative manner in response to the action requested.  	However, in an analogous art, Bijani teaches wherein a new application is deployed in an iterative manner in response to the action requested (see paragraph [0036], the cloud engineering platform may utilize a chat bot to provide a user interface that aids in deploying a new service that is created based on the application. For example, a user of the cloud engineering platform may utilize the user interface to indicate that the user wishes to deploy the new service. The user interface may provide an assistant for deploying the migrated application, for deploying the new service, and/or the like. In some implementations, the user may chat with the chat bot and provide inputs needed for deployment of the migrated application or the new service. Once the user triggers the deployment using the chat bot, the migrated application or the new service may be deployed and the user may be provided an address (e.g., a URL) where user may verify deployment logs and launch the migrated application or the new service).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by deploying an application in an iterative manner in response to an action as suggested by Bijani, as Bijani would enhance the steps of development by assisting a user in deploying applications, for deploying the new service, and/or the like. In some implementations, the user may chat with the chat bot and provide inputs needed for deployment of the migrated application or the new service.
 	With respect to claim 9 (new), Olsen is silent to disclose wherein the chatbot uses machine learning techniques to listen for the action.  	However, in an analogous art, Bijani teaches wherein the chatbot uses machine learning techniques to listen for the action (see paragraph [0018], machine learning).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by using a chatbot using machine learning techniques as suggested by Bijani, as Bijani would enhance the steps of development by assisting a user in deploying applications, for deploying the new service, and/or the like. In some implementations, the user may chat with the chat bot and provide inputs needed for deployment of the migrated application or the new service.
  	With respect to claim 11 (new), Olsen is silent to disclose wherein the request for the execution of an action includes a request for a current application version or code release.
  	However, in an analogous art, Bijani teaches wherein the request for the execution of an action includes a request for a current application version or code release (see paragraph [0036], as shown in FIG. 1G, and by reference number 170, the cloud engineering platform may utilize a chat bot to provide a user interface that aids in deploying a new service that is created based on the application. For example, a user of the cloud engineering platform may utilize the user interface to indicate that the user wishes to deploy the new service. The user interface may provide an assistant for deploying the migrated application, for deploying the new service, and/or the like. In some implementations, the user may chat with the chat bot and provide inputs needed for deployment of the migrated application or the new service. Once the user triggers the deployment using the chat bot, the migrated application or the new service may be deployed and the user may be provided an address (e.g., a URL) where user may verify deployment logs and launch the migrated application or the new service).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by using a chatbot to access specific version or code as suggested by Bijani, as Bijani would enhance the steps of development by assisting a user in deploying applications, for deploying the new service, and/or the like. In some implementations, the user may chat with the chat bot and provide inputs needed for deployment of the migrated application or the new service.  	With respect to claims 15, 19 and 21, the claims are directed to a method that corresponds to the system recited in claims 5, 9 and 11, respectively (see the rejection of claims 5, 9 and 11 above).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. No. 2020/0285528) in view of Bijani et al. (US Pub. No. 2018/0307464 – hereinafter Bijani2).
  	With respect to claim 8 (new), Olsen is silent to disclose wherein the chatbot facilitates customizable deployment.  	However, in an analogous art, Bijani2 teaches wherein the chatbot facilitates customizable deployment (see paragraphs [0071], [0082], [0089] and claim 13 (i.e. customizable deployment)).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by using a chatbot to provide a customizable deployment as suggested by Bijani2, as Bijani2 would enhance the steps of development by assisting a user in deploying applications.	With respect to claim 9 (new), Olsen is silent to disclose wherein the chatbot uses machine learning techniques to listen for the action.  	However, in an analogous art, Bijani2 teaches wherein the chatbot uses machine learning techniques to listen for the action (see paragraph [0064]-[0065], [0070]-[0071], [0077], [0083], [0093], machine learning).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by using a chatbot using machine learning techniques as suggested by Bijani2, as Bijani2 would enhance the steps of development by assisting a user in deploying applications.
  	With respect to claims 18-19, the claims are directed to a method that corresponds to the system recited in claims 8-9, respectively (see the rejection of claims 8-9 above).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. No. 2020/0285528) in view of Kang et al. (US Pub. No. 2021/0035576 – hereinafter Kang).
  	With respect to claim 10 (new), Olsen is silent to disclose wherein user biometrics are used in authenticating a user for interacting with the chatbot in the system.  	However, in an analogous art, Kang teaches wherein user biometrics are used in authenticating a user for interacting with the chatbot in the system (see paragraphs [0100]-[0101], authentication mechanism of the user to interact with a chatbot).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Olsen’s teaching, which set forth instructions causing the processing resource to compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a API, by authenticating a user to allow the use of a chatbot as suggested by Kang, as Kang would enhance the steps of development by assisting a user in deploying applications.
  	With respect to claim 20, the claim is directed to a method that corresponds to the system recited in claim 10, respectively (see the rejection of claims 10 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Akbulut et al. (US Pub. No. 2020/0142719) set forth a system configured to provide dynamic help support in a chatbot application. The system includes memory for storing instructions, and a processor configured to execute the instructions to create a chatbot application using a chatbot development platform, wherein the chatbot application implements a dynamic user-support capability of the chatbot development platform; determine that a user of the chatbot application requires user assistance in interacting with the chatbot application; and provide the user with intent-examples using the dynamic user-support capability of the chatbot development platform (see abstract).   	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192